t c no united_states tax_court union carbide foreign_sales_corporation et al petitioners v commissioner of internal revenue respondent docket nos filed date p leased an asset and the terms of the lease became onerous or burdensome under lease agreements p was entitled to either terminate the lease or purchase the leased asset by the payment of a certain sum p chose to acquire the leased asset and relying on 166_f2d_805 6th cir revg a memorandum opinion of this court dated date seeks to bifurcate and allocate the asset acquisition_cost into two portions p asserts one portion should represent the value of the leased asset without considering the value of the existing lease p further asserts that the remaining portion should be allowed as a business deduction for ' cases of the following petitioners are consolidated herewith uop catalysts adsorbents and process systems inc tax_matters_partner docket no union carbide corporation and subsidiaries docket no and union carbide corporation and subsidiaries docket no -- - terminating a burdensome lease r contends that sec_167 c i r c enacted in requires that the acquisition_cost must be allocated solely to the acquired tangible capital_asset p contends that the holding of cleveland allerton hotel inc permits the allocation held sec_167 i r c interpreted to prohibit allocation of any portion of the asset acquisition_cost to a deduction for p’s termination of a burdensome lease harold j heltzer philip f mcgovern jerry l robinson and howard mark weinman for petitioners steven r winningham joseph f long carmino j santaniello s katy lin and robin l peacock for respondent opinion gerber judge respondent moved for partial summary_judgment on the legal question of whether sec_167 applies to petitioner’s’ acquisition of ownership of a previously leased oceangoing vessel respondent contends that sec_167 would require petitioner to allocate to the depreciable asset all of its cost and further that petitioner was not entitled to allocate a portion of the cost to a deduction for unless otherwise indicated section references are to the internal_revenue_code in effect for the periods under consideration and rule references are to the tax_court rules_of_practice and procedure references to petitioner in this group of related and consolidated cases refers to union carbide corp petitioner in docket nos and relief from the terms of a burdensome lease petitioner argues that sec_162 is applicable to the portion of the cost that it contends was attributable to buying its way out of an onerous or burdensome lease our consideration of whether sec_167 c applies in these circumstances is a question of first impression background for purposes of this motion for partial summary_judgment the parties agree about the underlying facts and that this matter is ripe for consideration of the legal question although respondent generally questions the substance of this transaction for purposes of the legal guestion presented in his motion respondent accepts the form of and or petitioner’s explanation for the subject transaction if respondent is unsuccessful in his motion a trial will be necessary to address respondent’s position regarding the substance of the transaction s and related issues including the basis of the vessel in question the asset under consideration the chemical pioneer is a seagoing vessel that was manufactured to petitioner’s specifications for the transport of liquid chemicals when the with the exception of what appears to be a computational issue all other issues in these consolidated cases have been resolved by agreement of the parties in addition there are several procedural motions outstanding that we will need to address if the motion for partial summary_judgment is not dispositive of the substantive issue - vessel was completed during petitioner did not wish to show it as an asset on its balance_sheet so petitioner arranged a series of transactions that permitted it to lease rather than own the vessel for purposes of the legal question we consider it is only necessary to understand that petitioner leased the vessel and then several years later wanted to be relieved from the burdensome terms of the lease under the agreements petitioner had the choice of paying either to terminate the lease or to acquire the vessel petitioner chose to acquire the vessel under the terms of the agreements by acquiring the vessel however petitioner effectively terminated the burdensome lease we describe the following transactional steps employed for purposes of completeness the vessel was transferred to a_trust created by merrill lynch leasing inc merrill lynch and of which bankers trust co bankers was trustee bankers as trustee entered into a bareboat charter through date years with a partnership named union marine transport co umtc which consisted of two equal partners---petitioner’s subsidiary chemical marine fleet inc and a subsidiary of marine transport lines inc mtl an unrelated entity that petitioner had previously utilized for operation and management of its oceangoing transport of chemicals umtc concurrently this was described by the parties as a long-term_lease of a ship - - entered into a contract sublease with petitioner under which petitioner reserved percent of the vessel’s capacity and was responsible for percent of the payments due under the bareboat charter umtc also entered into an operating_agreement with marine transport management inc a subsidiary of mtl to manage and operate the vessel and umtc entered into a marketing agreement with another mtl subsidiary to market the portion of the vessel not used by petitioner including the percent not reserved by petitioner the terms of the bareboat charter permitted petitioner to terminate the lease and walk away from the arrangement by the payment of a scheduled amount petitioner however chose to acquire the vessel on date petitioner purchased for dollar_figure merrill lynch’s interest in the grantor_trust that held the vessel including the title to the vessel and rights to its use the dollar_figure payment was about percent less than the amount that petitioner would have had to pay to terminate the lease without acquiring ownership of the vessel ’ on date the bareboat charter and related contracts were canceled the umtc partnership was dissolved and petitioner acquired title to the vessel from the trust after date petitioner did not make any lease payments under the ’ for purposes of deciding the issue in this summary_judgment motion it should not matter whether it was more or less costly to acquire the vessel or to simply terminate the lease -- - bareboat charter any payment made by petitioner would have resulted in a wash under the various agreements the umtc partnership and the sublease arrangements remained in effect and the marketing and third-party leases continued to operate normally under the agreement until sometime in solely for purposes of his motion respondent also accepts the fact that the lease was burdensome and that at the time petitioner acquired it the value of the vessel was dollar_figure without considering the value of the lease under this scenario petitioner is seeking to allocate dollar_figure or percent of the dollar_figure purchase_price to the termination of the burdensome lease leaving dollar_figure attributable to its basis in the vessel petitioner questions respondent’s assumption in his motion that the lease remained in existence and was not terminated until date petitioner argues that the lease was effectively terminated in date after the vessel was purchased and the date termination was merely a formality petitioner contends however that respondent’s position that sec_167 applies would fail under either scenario respondent’s concessions cause sec_167 to be the focal point of this opinion and our consideration - discussion a summary_judgment summary_judgment may be granted if it is demonstrated that no genuine issue exists as to any material fact and that a decision may be entered as a matter of law see rule b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment in that regard and solely for purposes of deciding the issue here we accept petitioner’s interpretation that the lease terminated upon acquisition of the vessel the parties’ contentions with respect to sec_167 are delineated in a way that would obviate the need to decide whether any of the leases continued to exist after the acquisition of the vessel that is so because petitioner contends that the statute applies to property only if acquired subject_to a lease that continues in the future and respondent contends that the statute would apply here because the property acquired was subject_to a lease when acquired construing the transactional facts here most favorably to the defending party we are to decide whether a lessee of an asset who purchases that asset for the purpose of terminating the lease is subject_to sec_167 accordingly we may render judgment on the issue as a matter of law see rule b the --- - pleadings exhibits transcript of argument and affidavits contain the facts and information used for the purpose of ruling on the motion herein b analysis of sec_167 sec_167 c was enacted as section b of the omnibus_budget_reconciliation_act_of_1993 publaw_103_66 107_stat_532 it was part of a larger package of provisions aimed at the treatment of intangibles that was enacted in sec_197 ’ under the regimen of sec_197 various intangibles are identified categorized and subjected to uniform tax treatment as part of this larger package of rules sec_167 was enacted to specifically exclude leasehold interests including subleases from the effect of sec_197 even though leases were removed from the effect of sec_197 by enacting sec_167 c congress intended uniform treatment for all situations where a tangible asset was acquired subject_to a lease in that regard sec_167 is designed to prevent taxpayers from allocating any of the cost of acquiring tangible_property to prior to the enactment of sec_197 depreciation or amortization of intangibles was governed by sec_1 a - income_tax regs and was a source of considerable controversy between taxpayers and the internal_revenue_service see staff of joint comm on taxation technical explanation of the tax simplification act of j comm print title v treatment of intangibles amortization of goodwill and certain other intangibles sec_501 of the bill and new sec_197 of the code pincite --- - leases or subleases to which the property is subject see h rept pincite n c b pincite the statute is concise to the point and expressed as follows sec_167 basis for depreciation ---- in general --the basis on which exhaustion wear_and_tear and obsolescence are to be allowed in respect of any property shall be the adjusted_basis provided in sec_1011 for the purpose of determining the gain on the sale_or_other_disposition of such property special rule for property subject_to lease ---- if any property is acquired subject_to a lease-- a no portion of the adjusted_basis shall be allocated to the leasehold interest and b the entire adjusted_basis shall be taken into account in determining the depreciation deduction if any with respect to the property subject_to the lease sec_167 and the parties do not dispute that if we decide that the vessel acquired by petitioner is property subject_to a lease as referenced in the statute then no portion of the acquisition_cost can be attributed to any lease in question where the parties part company is in their interpretation of the phrase tf any property is acquired subject_to a lease respondent argues that petitioner acquired the vessel subject_to the lease to the umtc partnership ie the lease under which petitioner was entitled to use the vessel petitioner on the other hand argues that the statute only applies to property that is subject_to a lease when acquired and will continue to be subject_to the same lease afterwards petitioner argues that its purpose in -- - acquiring the vessel was to terminate the lease and therefore it did not acquire property subject_to a lease we must decide which party’s interpretation or possibly whether both interpretations was intended under respondent’s position petitioner would be entitled to depreciate the acquisition_cost approximately dollar_figure million over the remaining life of the vessel petitioner however seeks to deduct percent of the acquisition_cost approximately dollar_figure million in the year of acquisition of the vessel as the cost of terminating a burdensome lease the remaining amount approximately dollar_figure million was to be attributable to the depreciable basis of the vessel ultimately this controversy concerns the timing of deductions in connection with petitioner’s acquisition of the vessel and its attempt to terminate the lease there is no question about whether the vessel was subject_to a lease at the time it was acquired by petitioner petitioner argues however that as a matter of proper grammatical syntax the statutory language has been phrased to require that acquired property must remain subject_to a lease to come within the allocation requirements of sec_167 petitioner suggests that congress would have used the phrase if any property subject_to a lease 1s acquired to achieve the outcome advanced by respondent petitioner contends that respondent appears to treat the phrase subject_to a lease as if it modified the word property petitioner contends that the placement of the phrase subject_to a lease shows that it modifies the word acguired which grammatically should mean that the property remains subject_to a lease in the hands of the acquiring party respondent agrees that the phrase subject_to a lease modifies the term acguired but contends that it does so as part of the past participial phrase ‘acquired subject toa lease’ which used in conjunction with the verb ‘is’ modifies and governs ‘property’ respondent contends that such usage constitutes a past participial phrase and that acquired subject_to a lease merely denotes the gaining of possession respondent also points out that the phrase has been placed in the past tense by the use of the word acquired and is without continuing or future tense finally respondent reference sec_1 u s c sec_1 which provides that words used in the present tense include the future as well as the present from this statement respondent reasons that conversely words stated in the past tense such as acquired do not include the future thus respondent concludes that congress intended to limit the subject phrase to the point of the acquisition of the asset although we appreciate the parties’ arguments concerning grammar congress’ intent should not be decided solely by reference to finite nuances to be found in the rules of grammar that is especially so here where neither party’s grammar argument is obviously more correct than the other’s we do not focus solely on such distinctions to decide the intent of congress in this case normally we begin our inquiry by looking to the plain language of the statute to interpret its meaning see 447_us_102 when interpreting the words used in a statute we give them their ordinary meaning see 332_us_524 considering the phrase if any property subject_to a lease is acquired we reach the conclusion that either party’s interpretation is possible depending on the intent of congress the question we must answer is whether the legislation was directed only to situations where a lease is to continue beyond the time of acquisition of the property subject_to that lease or whether it applies to an acquisition of property by a lessee where the lease merges into the lessee’s new property ownership_interest the legislative_history provides no direct assistance or decisive indicator to answer our particular inguiry the conference_report contains the following general statement interests under leases of tangible_property ----the term sec_197 intangible does not include any interest as a lessor or lessee under an existing lease of tangible_property whether real or personal the cost of acquiring an interest as a lessor under a lease of tangible_property where the interest as lessor is acquired in connection with the acquisition of the tangible_property is to be taken into account as part of the cost of the tangible_property for example if a taxpayer acquires a shopping center that is leased to tenants operating retail stores the portion if any of the purchase_price of the shopping center that is attributable to the favorable attributes of the leases is to be taken into account as a part of the basis of the shopping center and is to be taken into account in determining the depreciation deduction allowed with respect to the shopping center the cost of acquiring an interest as a lessee under an existing lease of tangible_property is to be taken into account under present law see sec_178 of the code and sec_1_162-11 rather than under the provisions of the bill fn refs omitted h conf rept pincite 1993_3_cb_393 petitioner focuses on the use of the phrase under an existing lease in the first paragraph of the above-quoted commentary the use of that terminology could refer either to a lease in existence at the time of the acquisition or to a lease that continues in existence petitioner links the use of that phrase to the legislative commentary and the single example that addresses circumstances where the lease would continue beyond the acquisition_date petitioner would have us accept that this sec_1_162-11 income_tax regs similar to sec_167 c requires the purchaser of a leasehold interest to amortize an annual aliquot part of the cost over the remaining term of the lease as pertinent to this discussion sec_178 addresses lease renewal options as affecting the remaining term of a lease factor shows that sec_167 applies only where the lease is to continue respondent correctly points out that the example and discussion of continuing leases does not expressly condition the application of sec_167 on the acquisition of a continuing ‘interest of a lessor under a lease of tangible_property ’ in the context of the commentary and the example we agree with respondent that it was not intended to limit the application to a particular type of transaction set forth in the example although the example discusses a lease that continues beyond the time of acquisition it is clear that the example is not intended to be all-inclusive more particularly the statutory language could easily apply to leases that terminate upon or immediately after acquisition and or leases that continue beyond acquisition of the leased asset accordingly the legislative_history does not provide definitive guidance or a direct answer to our inguiry of whether sec_167 applies only to a situation where a lease is to continue in futuro the commentary and the example do make it absolutely clear however that all costs were intended to be allocated to the depreciable tangible_property petitioner also points out that one of the purposes for enacting sec_167 was to deal with a specific controversy between lessor taxpayers and the internal revenue -- - service those situations involved the amortization of the premium value of an acquired lease on facts similar to the example in the legislative_history supra we agree with petitioner that one of the motivating factors for enacting sec_167 was to deal with that problem the statutory language however would ostensibly apply to anyone acquiring property and is not in any manner limited to acquisitions for a premium and or by a purchaser of an asset subject_to a lease that is to continue into the future the parties have gone to great lengths to reword and or hypothesize the meaning of statutory phrase in controversy the phrase we consider however 1s quite succinct---- if any property is acquired subject_to a lease the threshold for application of sec_167 applies to any property that is acquired when it is subject_to a lease if property was not subject_to a lease when it was acquired sec_167 would not apply so we must decide whether the property here was subject_to a lease when it was acguired the plain language of the statute is not limited in its application to acquisitions by lessors nor does it delineate a requirement that the lease must continue after the acquisition only that the property be acquired subject_to a lease in order to interpret the phrase subject_to a lease solely as a continuing requirement as suggested by petitioner we would -- - have to look outside the statutory language it appears that sec_167 would be triggered irrespective of whether the lease had a remaining term of day or years with that premise it is difficult to accept petitioner’s argument that its own circumstances should be exempted from the statutory requirements if we accept petitioner’s interpretation that the lease must continue a taxpayer would be able to avoid the intended effect of sec_167 merely by a simultaneous acquisition of tangible_property cancellation of the existing lease and the renegotiation of a new lease under petitioner’s interpretation sec_167 would be rendered impotent and meaningless whether we accept the fact that petitioner’s lease terminated upon months after or sometime more distant from the acquisition of the vessel the lease did not terminate until petitioner acquired the vessel accordingly petitioner acquired the vessel at a time when it was subject_to the lease ‘ respondent points out that in kloppenberg co v commissioner tcmemo_1986_325 where the taxpayer was similarly attempting to value a capital_asset without considering the value of the lease this court used the phrase subject_to a lease in the same manner in which respondent advocates that it be used here in disagreeing with the taxpayer’s approach in kloppenberg we stated no one disputes that after date the taxpayer owned the property in fee simple however the taxpayer’s argument that the lease should therefore be disregarded ignores the fact that x x the taxpayer owned a significant interest in the property prior to the challenged transaction it is not the value of the combined interest which continued c petitioner’s alternative position although we have decided that petitioner’s acquisition of the vessel is governed by sec_167 the same result would have been reached even if sec_167 had not been enacted petitioner argues that we should treat the acquisition as though it were two separate payments or portions petitioner contends that one portion would be attributable to the acquisition of a vessel worth substantially less than the dollar_figure million total_payment and the other should be attributable to the cancellation of a burdensome lease respondent points out that petitioner chose the approach to acquire the vessel instead of making the payment to terminate the burdensome lease we note that petitioner’s cost to acquire the vessel was approximately percent less than the cost of the option permitting termination of the lease petitioner therefore wishes us to treat the acquisition of the vessel as though it had in effect exercised both choices---- petitioner wishes to have its cake and eat it too h continued x the taxpayer owned after date which is in issue rather it is the interest which the taxpayer purchased from the owner lessor on that date ie a fee simple interest subject_to the outstanding lease id with emphasis as suggested by respondent petitioner obviously followed the less costly approach from a financial perspective but not necessarily from a tax perspective petitioner has provided no explanation for the percent larger cost to terminate the lease than to acquire the continued -- - the main thrust of petitioner’s argument is that it was effectively doing two different things even though it had solely exercised the option of acquiring the vessel for the contract_price on brief petitioner went to great lengths to convince us that sec_167 deals solely with depreciation or amortization and that sec_162 concerning ordinary and necessary business deductions governs the portion of its transaction that effected the termination of the lease respondent does not question petitioner’s premise that sec_162 deals with the pure situation where there is an expenditure to cancel or terminate a burdensome contract or lease the approach that petitioner uses to make its point is to argue that the value of the vessel without considering the lease is dollar_figure million and so the remaining dollar_figure million of the dollar_figure million acguisition price was paid to cancel a lease’ petitioner’s approach has met with continued vessel the difference was built into the contract terms so that it was not due to some change in conditions such as extraordinary wear of the vessel leased asset we note that the parties for purposes of this summary_judgment motion agree that the vessel’s value without considering the value of the subject lease was dollar_figure million petitioner would attribute the difference between the dollar_figure million acquisition_cost and the dollar_figure million to cancellation of the lease respondent on the other hand would attribute the difference to value of the use of the acquired vessel for the remainder of its useful_life respondent’s approach is in line with the approach if not the intent of sec_167 and existing case law as discussed infra the fair_market_value of the vessel when petitioner acguired it was more than dollar_figure million continued success in only one circuit and has not met with success in this court the court_of_appeals for the second circuit and the supreme court petitioner attempts to bolster its argument by referencing several cases where transactions were split or bifurcated to permit differing results with respect to each portion of the transaction with one exception ’ the courts have not permitted a current deduction to terminate a burdensome lease where the lessee purchased the leased asset there are cases permitting a current deduction for the cost of terminating a burdensome lease or contract obligation but those cases do not involve the continued because of the value of the stream of income attributable to the lease in the factual setting of this case the fair_market_value of the vessel as opposed to the value without considering the existing lease included the stream of rental income accordingly a willing seller would not have ignored the value attributable to the use of the vessel especially where the lessee was obligated to pay for that use irrespective of whether the lessee used the vessel when petitioner acquired the vessel it acguired the physical_asset and the right to its use petitioner in attempting to attribute the majority of the acquisition_cost to an expense for canceling the lease ignores its ability to use or lease the vessel accordingly it is difficult to reconcile petitioner’s approach to value ‘ to some extent the case law that predated the enactment of sec_167 1s instructive in interpreting the statute the very approach suggested by petitioner has been thoroughly considered by this and other courts 's the exception is to be found in 166_f2d_805 6th cir revg a memorandum opinion of this court dated date which is discussed in detail later in this opinion - - acquisition of a capital_asset when sec_167 was enacted with the exception of some precedent in the sixth circuit the courts did not permit the approach sought by petitioner here--allocating part of the cost of acquiring a leased asset to a deductible expense attributable to the termination of a burdensome lease generally the courts have held’ that in the acquisition of a leased asset the portion of the cost attributable to an existing lease is to be associated with or attributable to the value of the asset the value of the asset without considering the lease has not been considered the true measure of the asset’s value to value the asset without considering the lease would be to ignore a stream of income rent to which the owner of the asset is entitled a seller of an asset would not separate the lease from the leased asset and ignore what may be the asset’s principal source of value at some point in the life of a leased asset the income rent to be derived may exceed the residual_value of the asset that is why the vessel here about halfway through the term of a 20-year lease may have a value without considering the lease of about dollar_figure million whereas the income ‘ the opinions in which this question was considered date back more than years and preceded the enactment of sec_167 by more than years --- - stream from the remaining life of the lease may have been valued at about dollar_figure million ’ respondent contends that case precedent in existence prior to the enactment of sec_167 is consistent with the restriction contained in sec_167 e that the buyer may not allocate to the lease any portion of the acquisition_cost of the leased property as explained above petitioner contends that its transaction is a two-part transaction and should be bifurcated into the cost of acquiring a capital_asset and the cost of canceling or terminating a burdensome lease although the acquisition of the vessel may have effectively terminated the lease the transaction which caused the lease termination was capital in nature accordingly a significant prerequisite to petitioner’s success is its ability to bifurcate the cost expended to acquire the capital_asset and allocate the cost into two portions---one attributable to the capital_asset and the other to the cost of terminating the burdensome lease petitioner argues that the value of the vessel at the time of the acquisition was substantially less than it was required to the acquisition of a leased asset by the lessee is somewhat unigue when compared to the acquisition of the asset by a third party that is so because at the time of acquisition of a leased asset by the lessee the leasehold interest merges into the fee ownership whereas a third-party purchaser of a leased asset does not experience a merger of interests petitioner’s approach would result in highly beneficial treatment to lessees that would not otherwise be available under sec_167 to lessors and others who might acquire leased assets -- - pay and the difference is attributable to the lease cancellation petitioner’s characterization is no different from the arguments that have been made in several cases considered by this and other courts prior to the enactment of sec_167 except for the holding in one circuit courts have not permitted a lessee’s allocation of a portion of the acquisition_cost of a leased capital_asset to the cancellation of a burdensome lease in order to permit a business deduction under sec_162 the supreme court the court_of_appeals for the second circuit and this court have all reasoned that the value attributable to the lease’s income stream represents value that a third-party buyer would be required to pay the seller for the leased asset as pointed out above no seller would part with a leased asset without receiving value for the income attributable to the lease using that rationale the supreme court approved the court_of_appeals for the second circuit’s approach of allowing the acquisition_cost including the portion attributable to the value of the lease to be made part of the acquired asset’s depreciable basis petitioner’s argument was addressed about years ago in two seminal cases 166_f2d_805 6th cir revg a memorandum opinion of this court dated date and 21_tc_817 affd in part revd in part 221_f2d_322 2d cir affd 350_us_456 cleveland allerton hotel inc involved a hotel that was built on land subject_to a 100-year lease with a dollar_figure annual rental about years into the lease the hotel owner acquired the underlying land for dollar_figure at the time of the acquisition the unimproved and or unencumbered value of the land was dollar_figure and the adjusted_basis for the building was dollar_figure the taxpayer building owner added to the adjusted_basis of the building for depreciation purposes the excess paid over the dollar_figure value of the land the question considered by this court was whether respondent erred in disallowing depreciation by the taxpayer in excess of the preacquisition adjusted_basis dollar_figure this court decided that the taxpayer’s purchase of the land for dollar_figure was the value any purchaser would have paid for land that had the benefit of an income-producing lease accordingly it was concluded that the entire acquisition_cost represented a nondepreciable capital_expenditure attributable to the cost of the land on appeal the court_of_appeals for the sixth circuit reversed concluding that the taxpayer was entitled to currently deduct as a business_expense the excess of dollar_figure over the dollar_figure value of the unencumbered land as a cost of extinguishing the lease -- - in millinery ctr bldg corp v commissioner supra the facts were essentially the same as in cleveland allerton hotel inc v commissioner supra and the taxpayer relying on the court of appeals’ holding in cleveland allerton hotel inc sought to deduct the excess of the acquisition_cost of the underlying leased land over the unimproved value of the land this court choosing not to follow the holding of the court_of_appeals for the sixth circuit held that the excess was not currently deductible as an ordinary and necessary business_expense in addition this court held that the taxpayer was not entitled to add the excess of the amount_paid over the unimproved value of the land to the depreciable basis of the building on appeal the court_of_appeals for the second circuit affirmed this court’s holding that the excess was not currently deductible as a business_expense the court_of_appeals however reversed our holding that the taxpayer was not entitled to allocate a portion of the acquisition_cost to the depreciable basis of the building accordingly the court_of_appeals agreed with this court and disagreed with the court_of_appeals for the sixth circuit with respect to whether any portion of the cost allocable to the lease was currently deductible because of this conflict between the courts of appeals the supreme court granted the taxpayer’s certiorari petition - - the supreme court affirmed the holding of the court_of_appeals for the second circuit ie that the taxpayer was entitled to an allocation of the acquisition_cost between the building and land and entitled to depreciate the basis over the remaining useful_life of the building ' the supreme court noted that as lessee of the land the taxpayer’s ownership or use of its building was subject_to significant control by the lessor and to conditions of the lease for example the taxpayer’s right to use its building was burdened by the payment of rent and the obligation to relinguish use of the building and or to demolish the building at the end of the lease_term this point suggests that in purchasing the land the taxpayer may to some extent have been perfecting unfettered ownership in the building in addition the supreme court pointed out that the millinery ctr bldg corp v commissioner supra taxpayer did not prove that its rental payments were excessive for what it was leasing and therefore the supreme court left for another day the question of the deductibility of payments for relief from the terms of a lease in deciding that the approach of the court of the allocation permitted was between a depreciable building and a nondepreciable land portion of the merged interest the government did not seek supreme court review of the depreciation allowance of that portion of the acquisition_cost that exceeded the value of the building’s remaining economic life no portion was permitted to be deducted as current business_expense attributable to the effective cancellation of the land lease - - appeals for the second circuit was correct however it would appear that the approach of the court_of_appeals for the sixth circuit was rejected accordingly the vitality of the holding in cleveland allerton hotel inc v commissioner supra holding is questionable ’ in spite of these circumstances petitioner strongly urges that it is entitled to rely on the cleveland allerton hotel inc holding further complicating petitioner’s situation any appeal of our decision here would be to the court_of_appeals for the second circuit---the millinery ctr circuit that of course militates against petitioner’s chances for success on appeal because petitioner would have to petitioner has provided only one case with comparable facts and squarely on point that followed cleveland allerton hotel inc v commissioner supra see 126_fsupp_786 n d ohio in that regard we note that the troc inc case preceded the supreme court’s opinion in 350_us_456 and that it was within the sixth circuit_court of appeals’ venue petitioner also relies on priv ltr rul date and field_service_advice date both of which were issued subsequent to the transaction in guestion and accordingly could not have been relied upon the administrative discussions give petitioner some solace in their discussions of cleveland allerton and the absence of any discussion of or reliance on sec_167 irrespective of the positions or discussions contained in those administrative documents they are statutorily of no precedential value see sec_6110 respondent argues that the cited ruling and advice are distinguishable accordingly whether the discussion or positions in rulings or internal advice memoranda are favorable or unfavorable to taxpayers in the present situation we give them no weight - sway the thinking of the appellate court that expressly disagreed with the cleveland allerton hotel inc holding accordingly at the time of the enactment of sec_167 c the weight of case authority did not permit the relief sought by petitioner more significantly in affirming the second circuit_court of appeals the supreme court’s holding in millinery ctr bldg corp v commissioner supra resulted in the same outcome as the one prescribed by sec_167 ie no allocation of the acquisition_cost to the lease was permitted in circumstances where a leased asset is acquired further both the case precedent and the statute require that all of the cost be allocated to the depreciable capital_asset respondent attempts to resolve these entangled circumstances by reference to our holding in 54_tc_742 affd 445_f2d_985 10th cir there we expressed the view that we would conform to the holding of a federal court_of_appeals that is squarely on point irrespective of whether we agree with that court of appeals’ holding we have specifically disagreed with the holding of the court_of_appeals for the sixth circuit’s cleveland allerton holding see millinery ctr bldg corp v commissioner 1t c affd in part revd in part 221_f2d_322 2d cir affd 350_us_456 the appeal of this case as noted above will be to the court_of_appeals for the second circuit which agreed with our holding and disagreed with the court_of_appeals for the sixth circuit see millinery ctr bldg corp v commissioner f 2d pincite where land with improvements was acquired the courts have permitted the excess of the purchase_price over the value of the land to be allocated to the building a depreciable asset in the present case no such nondepreciable asset such as land is involved and under sec_167 all of the acquisition_cost is to be allocated to the acquired leased property - - therefore the existing case law and statutory provision are generally in harmony it may also be fair to say that congress was aware of the supreme court’s holding in millinery ctr bldg corp v commissioner supra when it enacted sec_167 c for leases as part of a larger statutory package intended to result in uniform treatment for intangibles we note that allocation of the acquisition_cost of a leased asset under sec_167 operates irrespective of whether it would have been more or less beneficial to the taxpayer to allocate otherwise in petitioner’s situation it obviously would be more beneficial if percent of the acquisition payment for the vessel was currently deductible as a business_expense incurred to terminate a burdensome lease we can think of no reason why petitioner as a lessee should be treated any differently from a nonlessee taxpayer who acquires a leased asset in that regard petitioner has not provided any persuasive evidence showing that congress intended to exclude the acquisition of a leased capital_asset by the lessee nor has it shown that congress intended that the lessees should be allowed to allocate a portion of the acquisition_cost of an asset toa lease and that lessors should not be so entitled in summary petitioner has not shown that there is any reason to read sec_167 to exclude transactions where a lessee purchases the leased asset or to read the statute as - - applicable only to existing leases that are to continue in futuro in addition the existing case precedent is in harmony with sec_167 by not permitting allocation of a portion of the purchase_price of a leased asset to the value or cost of the lease accordingly we hold that sec_167 applies to petitioner’s acquisition of the vessel and respondent’s motion for partial summary_judgment will be granted an appropriate order will be issued
